                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            3:14-cr-00229-MOC-DCK-10

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
CENTRILIA SHARDON LEACH,               )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 943).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                                 Signed: March 2, 2021




     Case 3:14-cr-00229-MOC-DCK Document 947 Filed 03/02/21 Page 1 of 1
